Valentine, J.:
I concur in affirming the judgment, but I do not wish to be understood as concurring in all that is said in the foregoing opinion. The case is a perplexing one. Additional evidence was introduced on the last trial showing additional threats on the part of Werner, and that he owned or possessed a revolver. Among such additional evidence is that of Charles Beams, who testified, among other things, that on the evening of March 20, 1889, the evening on which the shooting occurred, at about 7 o’clock in the evening, or within two hours before the shooting occurred, he went to Werner’s place of business, the place where the shooting occurred, and he there saw Werner with a revolver in his hand. With reference to this matter Beams testified, among other things, as follows: “He (Werner) was in the back.part of the room, standing with his back to the door when I first went in. I walked back toward him and he turned around, and he had a 38 or 34 calibre revolver in his hand, as near as I could tell. I was within about eight feet of him. He was muttering over something, I could not understand what it was.” A revolver with which it was claimed the shooting was done was then shown to the witness, and he was asked if the revolver which Werner had resembled that one, and he answered: “It looks like it, but I could not say whether this is the revolver. That is about the size of it, as near as I could ascertain.” Only one pistol was found about the place. The case is a mystery; but as two juries have found the defendant guilty, one of murder in the second degree, and the- other of man- . slaughter in the first degree, it should require a pretty strong case to authorize a reversal.